— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant’s supervisor testified that when the printing machine that claimant was operating was not functioning properly, claimant refused to do other work and left early. The employer’s president testified that he subsequently telephoned claimant to tell him that he was scheduled to do nonprinting work while another employee was away, but that claimant refused to do the work and never returned to his job. The president also testified that claimant was not discharged. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause is supported by substan*719tial evidence (see, Matter of Steed [Roberts], 115 AD2d 166). The issues raised by claimant concern questions of fact and credibility which were for the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714).
Mahoney, P. J., Mikoll, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.